OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management, LLC8401 Colesville RoadSilver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 650-0059 Date of fiscal year end:September 30, 2011 Date of reporting period: September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND PVALX THE PROFIT OPPORTUNITY FUND PROFX Annual Report September 30, 2011 PROFIT FUNDS INVESTMENT TRUST LETTER TO SHAREHOLDERS Market Overview While there is no shortage of headwinds in the market, there seems to be a disconnect between stocks and company performance which was exacerbated in the third quarter. The S&P 500 Index was down over 13% in the third quarter even though approximately 75% of S&P 500 Index companies reported earnings that beat consensus expectations. The average year-over-year earnings growth was greater than 16% an astounding number given the overall U.S. economy grew at an average of less than 1%. Upon reading this I’m sure some will say, “Who cares? The market is forward looking and a recession is coming.” I’m not arguing that corporate earnings growth will continue to be robust in the face of a possible global slowdown. After all how much more room is there for margin expansion as 1Q and 2Q 2011 revenue growth amounted to 9.4% and 12% respectively and earnings growth was 19% and 16% respectively? What I am saying is that while macro economics matter, investors buy stocks based on earnings and cash flow streams. At some point investors need to focus on the fundamentals of businesses. The Profit Fund (“PVLAX”) Fund Performance: During the fiscal year ended September 30, 2011, PVALX declined 3.77%, while the S&P 500 Index (the “Index”) appreciated 1.14%. The graphic and table below show the historical performance (in percentage terms) of the Profit Fund and the Index over each fiscal year since 2002. The Profit Fund -17.59% 30.04% 14.28% 9.82% 7.10% 16.92% -20.12% -0.29% 9.42% -3.77% S&P 500 Index -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% 10.16% 1.14% 2 PVALX underperformed the Index during the fiscal year 2011 primarily due to positions in the Health Care sector. The Consumer Discretionary and Industrial sectors were also significant detractors. Additionally, our cash position detracted 48bps from our performance. Commentary on notable gainers and losers is delineated below: Gainers: • El Paso Corp. (EP) – EP shares were up 41.49% during the year, adding 86bps to our relative performance. EP investors reacted favorably to the company’s announcement to pursue the development of its Eagle Ford shale asset without a JV partner. The company indicated that it received solid interest from potential partners but decided to ‘go it alone’ because the JV proposals were inferior to the company’s internal development plans. In addition, at the company’s analyst day in May, EP announced that the company would separate the exploration and production (E&P) segment via a tax-free spin-off. The announced break-up will drive increased investor interest in each of the two remaining entities, helping drive significant upside. Utilization of the MLP structure through periodic asset dropdowns and continued positive drilling results should serve as additional catalysts in the coming months. • Costco Wholesale, Corp. (COST) – COST shares rose higher as the company reported improving same-store sales above consensus expectations (strong comps despite fears over a consumer pullback). The stock traded off in early September when it was announced that Jim Sinegal will step down as CEO of the company effective January 1, 2013. Craig Jelinek, currently President and COO, will replace Jim as CEO. The change in management was expected and we expect that the new management team will maintain a business-as-usual approach. The stock has since rebounded. • Visa, Inc. (V) – V was up 16.3%, contributing 27bps to our relative performance. The Federal Reserve announced an increase in the proposed interchange fee limits and incited the stock’s strong performance. The Federal Reserve announced a surprising retreat from the $0.12 interchange fee limit originally proposed. The most recent recommendation now calls for a $0.21 cap per debit card transaction. While the newest recommendation is still a major decrease from current fees, it is less harsh than the initial $0.12 proposal. The impact of the Durbin Amendment on V is manageable and the cash-rich company has and continues to be undervalued in our opinion. Losers: • Best Buy Co., Inc. (BBY) – BBY was down 29.44% as BBY has tried to counter slowing sales in televisions by shifting its focus to higher-margin mobile phones and connectivity (the Home Office category, which includes mobile phones and computers, constitutes almost 40% of domestic sales). While we believe BBY has the right strategy in pursuing mobile phone sales and deemphasizing its television business, the shift in strategy may take some time to bear fruit and will likely cause the stock to languish over the intermediate term. As a result, we have exited our position in BBY. BBY subtracted 79bps of relative performance. • Akamai Technologies, Inc. (AKAM) – AKAM was forced to give large customers favorable pricing when the contracts were renewed as a result of competitive activity. The pricing pressures were negative to earnings expectations for the year. AKAM fell 52.4%, subtracting 52bps of portfolio performance. While the stock was impacted by 3 lower tier competitors gaining traction, Akamai remains the dominate player and a leader in the content delivery network space. • Morgan Stanley (MS) - During the September turmoil, some investors considered MS’ disclosures about its European exposures to be spotty and incomplete. There was a blog that speculated on the size of MS’ derivatives exposure relative to its rivals. The concern was that if such instruments aren’t hedged correctly they could lead to a major earnings loss. MS had $1.8 trillion in outstanding derivatives contracts in its commercial banking operations, which, at the time, was more than its capital base. However, when you consider their hedges, the actual net position was a fraction of the $1 trillion+ and quite manageable in our opinion. Nonetheless many investors decided to sell the shares. • Citrix Systems, Inc. (CTXS) – Weakness in CTXS shares can be attributed to slowing XenDesktop sales which led to flattish overall margins and back end loaded guidance. Further, general market weakness and worries over an economic slowdown drove investor concerns about reductions in IT spending. (We continue to be believers in desktop virtualization and continue to own CTXS as it provides cloud computing infrastructure.) CTXS fell 20.1%, subtracting 43bps of portfolio performance. • AFLAC, Inc. (AFL) – AFL was down nearly 30.8% subtracting 29bps of relative performance. AFL was down over worries that the tsunami in Japan would pressure the company’s earnings by increasing payout expenses and slowing future sales. Since 75% of sales at AFL come from Japan, the natural disaster and resulting nuclear power plant damage was a legitimate cause for concern. However, we believe the market unfairly punished AFL as the company sells supplemental insurance not property and casualty insurance. In 1995 when the Kobe earthquake struck and killed 6,000 people in Japan, there was no material impact on AFL’s financial results. PVLAX Purchases and Sales: Purchases: • General Electric Co. (GE) - We added GE in August after they reported better than expected order trends combined with improving GE Capital metrics which caused us to anticipate continued strong earnings growth. Much of the company’s outlook focused on capitalizing on a resurgent end market for energy equipment and services, a looming rebuild cycle for jet engines, and significant progress at GE Capital where the recovery continues to progress ahead of expectation. We think this represents a pathway to meaningful industrial top line growth in 2012. • International Business Machines Corp. (IBM) – The absence of IBM in our portfolio detracted from our performance. We began acquiring shares at what we believed were opportunistic levels. We believe the company’s revenue growth is resilient even in an economic contraction. IBM continues to differentiate itself from competitors as it leverages its differentiated hardware/software/services bundle into markets adjacent to their traditional enterprise core. • Mylan Labs, Inc. (MYL) - MYL engages in the development, manufacture, marketing, licensing, and distribution of generic and branded generic pharmaceuticals, specialty pharmaceuticals, and active pharmaceutical ingredients worldwide. We added MYL in order to benefit from the wave of generic drugs that will be entering the market as several blockbuster drugs come off patent. 4 • Oracle Corp. (ORCL) - ORCL is an enterprise software company. Oracle‘s infrastructure software is in the sweetspot of a long term cycle that is being driven by rapid creation of data and continuously greater utilization of online and mobile applications. Companies are looking for near-realtime business intelligence software in order to gain insight into their operations, which is helping to sell more ORCL software licenses. • Symantec Corp. (SYMC) - SYMC provides security, storage and systems management solutions to help businesses and consumers secure and manage their information. SYMC’s near-term growth drivers include product strategies that wrap around secular trends like virtualization, cloud and mobile. Unfortunately, these emerging growth areas representing <10% of revenues today. However, we believe better product quality, improving sales productivity, and emerging product opportunities should drive EPS at a 9-11% pace. • Tractor Supply Co. (TSCO) - TSCO is a relatively smaller-cap rapidly-growing retailer of farm equipment and farm lifestyle products with over 1,000 stores in the U.S. With long-term potential to nearly double the current store base to 1,800 from the current 1,000, consistent store productivity improvements, a number of gross margin initiatives currently in place and SG&A leverage, we believe TSCO should continue to deliver strong earnings growth. • In appreciation for the strength of some higher beta names, we added a few higher beta, faster growing stocks like E. I. DuPont De Nemours & Co. and Eastman Chemical Co. to PVALX. Sales: • Akamai Technologies, Inc. (AKAM) - We were patient with AKAM due to its strong fundamentals and growing market share. While the stock had been impacted by lower tier competitors gaining traction, AKAM remained the dominate player and a leader in the content delivery network space. However, we sold the bulk of our holdings in early November 2010 and our remaining shares in July 2011 after the company lowered forward guidance and we became concerned that the company was facing slower growth, lower margins and a higher tax rate. • Banks: We were initially bullish on banks due to the belief that the decline in defaults would lead to better loan growth. Further, we expected some of the reserves to be released, given the better credit trends. However, the asset growth didn’t materialize and new legislation began to drive margin compression. Overall, we lowered our Financials weighting due to concerns about banks’ normalized earnings. o Bank of America Corp (BAC). - In addition, nonexistent loan portfolio growth, BAC’s miscalculated purchase of Countrywide continued to weigh on BAC earnings as additional provision expenses were needed for mortgage reps/warranties claims. We purchased BAC believing that the company’s core, domestic focused, banking franchise was undervalued by the market and that the company would reap the benefits of a gradually improving economy. While we continue to see tremendous upside potential in BAC we did not see any meaningful catalyst to close the valuation gap. Therefore, we exited our position in BAC. 5 o JPMorgan Chase & Co. (JPM) - We believed the decline in defaults would lead to better loan growth and that reserves would be released which would lead to better credit trends. But loan growth did not materialize and we saw no catalysts for growth on the horizon. As a result we sold JP Morgan Chase. • General Dynamic Corp. (GD) - We sold GD because we don’t believe it has a sufficient growth rate to keep up in bull markets and the down side protection was limited in an environment of declining defense spending. • Goldman Sachs Group, Inc. (GS) - We held GS because we expected their superior trading to cause them to have a good 2nd quarter. We eventually sold the stock as we saw limited upside in light of headline risk. • Medtronic Inc. (MDT) - Medtronic has a great stable of medical device products, but the pipeline didn’t offer much growth. When the pricing pressures led the CEO to focus on the company’s cost cutting programs, we lost confidence in the pipeline improving in the near future. • Employment related transactions: Automatic Data Processing, Inc. (ADP) provides business outsourcing solutions. Manpower, Inc. (MAN) provides employment services, globally. We sold both ADP and MAN amid concerns of prolonged high levels of unemployment. The Profit Opportunity Fund (“PROFX”) Fund Performance: During the fiscal period ending September 30, 2011, PROFX declined 22.20%, while the Russell 2000 Index, the Fund’s primary benchmark, declined by 16.81%. Most of the underperformance was due to large declines in some of our Health Care and Technology names, specifically: NuVasive Inc., OmniVision Technologies, Inc., and Atmel Corp. Our high beta names in Energy also detracted from performance. During the Fund’s fiscal period, the Fund maintained an average cash weighting of more than 10% over the period – which detracted 1.68% from our relative performance to the benchmark. PROFX’s higher than expected cash weighting was primarily due to the Fund’s slow growth in assets. The Industrials sector was the best performing sector due to gains in LoopNet, Inc. Commentary on notable gainers and losers is delineated below: Gainers: • LoopNet, Inc. (LOOP) – LOOP was up 54.3% thereby adding 1.07% of relative performance. LOOP shares rocketed higher when it was announced that rival CoStar planned an $860 million acquisition of its adversary. • Comtech Telecommunications Corp. (CMTL) – CMTL was up almost 2% after reporting earnings well above Street expectations at the end of September – soundly outperforming the Information Technology sector which was down 18.6%. CMTL added 47bps of relative performance. • Chico’s FAS, Inc. (CHS) – CHS was up 4.5% compared to the 21.0% drop in the Consumer Discretionary benchmark. CHS helped add 44bps of relative performance. CHS has been gaining share and benefitting from competitors’ issues. Further, CHS did not transition well to fall lines last year and this year they had limited summer clearance which aids Q3 comparisons. 6 • Raven Industries, Inc. (RAVN) – RAVN was down 0.16% compared to the 22.6% drop in the Industrials sector in the benchmark. RAVN added 49bps of relative performance. RAVN posted strong revenue and margins driven by strength in the Applied Technologies and Engineered Films segments. The company showed strong execution in these key businesses, which are realizing the benefits of new product development and capacity investments. • World Acceptance Corp. (WRLD) - WRLD was up 4.4% compared to the 15.3% drop in the Financial sector in the benchmark. Most of the external factors affecting WRLD’s business seem moderately favorable and we believe the company is well positioned to benefit from the continued push of low-balance consumer accounts out of traditional banks. On the regulatory front WRLD only operates in states with relatively stable installment loan regulations. Additionally, they have shown an improvement in net charge offs. • Take-Two Interactive Software, Inc. (TTWO) - TTWO was up 2.0% compared to the 18.6% drop in the Information Technology sector of the benchmark. TTWO has rallied in anticipation of the release of the Grand Theft Auto V video game since the last release pulled in more than $500 million in sales in the first week of its release to make it the highest selling video game at the time. TTWO added 47bps of relative performance. Losers: • NuVasive Inc. (NUVA) – NUVA was down over 35.96% due to a decline in forward guidance as a result of the impact of a new convertible note placement and a jury awarding Medtronic $101 million in damages for NUVA’s patent infringements. Management of NUVA insists that they will not settle and we expect NUVA to appeal the jury decision which will prolong the final verdict for a year or two. We believe that the litigation issue will remain an overhang on the growth story and are reconsidering our position in the stock.NUVA subtracted 64bps of relative performance. • Energy sector – Our Energy stocks subtracted 69bps of relative performance. Global contagion fears created havoc in commodities as oil traded down impacting service providers and production companies alike. Our holdings in high beta names Stone Energy Corp. (SGY) and Oil States International, Inc. (OIS) subtracted 38bps and 31bps, respectively. • Cal Dive International, Inc. (DVR) - DVR was down 42%. Our large position in the stock caused us to lose 55bps of relative performance. We believe 2011 is a transition year for DVR as it moves assets to International markets where contracting activity is stronger than the Gulf of Mexico. As a result, without a meaningful catalyst to drive the share prices higher and expectations for muted earnings improvement for the remainder of 2011, share price weakness continued. • OmniVision Technologies, Inc. (OVTI) – OVTI was a significant detractor from portfolio returns. The stock was down 52.35%, thereby subtracting 133bps of relative performance. OVTI was under constant pressure when a sell side firm published a note stating that OVTI may have missed a deadline to supply an iPhone component to Apple. If the rumor were to be true, OVTI could possibly lose market share to competitor Sony. In addition, OVTI issued forward guidance well below expectations which reflected increasing macro uncertainty, particularly within notebooks and tablets. 7 • Atmel Corp. (ATML) – ATML was down almost 42%. The sizeable drop in the stock subtracted 59bps of relative performance. ATML initially sold off when competitor Microchip Technology negatively preannounced its earnings results due to an inventory correction related to customer order pull-ins in response to the Japan earthquake and broad-based weak demand across a number of key markets. We maintained our position in ATML believing that the company is immune to general weakness in demand trends as its products are more tied to the secular growth in smartphones and tablets. Emerging concerns that the tablet market has to work through an inventory overhang along with forecasted ASP reductions further dampened investor enthusiasm for the stock. While we believe the current market valuation of ATML overly discounts the company’s market leading position in the touch market, we are reevaluating our sizeable holding in ATML and are looking for catalysts that will allow for greater near-to-intermediate term share price appreciation. • WESCO International, Inc. (WCC) – Given the historically late cycle, end market exposure of WCC, the current valuation would appear pricey. We believe the stock sold off because shorter-term investors took profits. In our view this business cycle should be different because the recent downturn eliminated many of WCC’s competitors. The industrial distribution market that WCC competes in is highly fragmented with many small mom-and-pop distributors. The recent economic downturn forced a lot of these competitors out of business. Going forward we believe WCC still has significant opportunity to increase their market share and show impressive top line results. • Winnebago Industries, Inc. (WGO) – WGO was down nearly 28%. The large drop in the stock price caused the portfolio to lose 40bps of relative performance. WGO’s most recent quarterly results were disappointing given that the company’s recovery had been gradually picking up momentum. • G-III Apparel Group Ltd. (GIII) – GIII was down 36.4%. Our 2%+ weight in the stock caused GIII to subtract 37bps of relative performance from the portfolio. GIII reported lower than expected earnings due to a decline in gross margins. The decline in margins was due to higher discounting and markdown participation on seasonal items which were affected by the cold weather this past spring. We believe the drop in GIII stock represents an opportunity as the company has numerous catalysts to drive earnings power in the next two years including top line growth and margin accretion through the Wilsons and Calvin Klein businesses and expansion of the Andrew Marc brand. PROFX Purchases and Sales: Purchases: • Vera Bradley, Inc. (VRA) -VRA – engages in the design, production, marketing, and retail of functional accessories for women. Its products include a range of handbags, accessories, and travel and leisure items. We added VRA to our portfolio during the year as we believe the company has significant growth opportunities thanks to its strong brand with a loyal customer base, sizable retail expansion potential from the current 40 stores, and profitable business model. 8 • True Religion Apparel Inc. (TRLG) – TRLG is a premium denim brand that sells through domestic high-end department stores, third-party boutiques and company-operated TRLG stores in the U.S. and abroad. We believe the significant long-term runway for growth both in the domestic retail business and in international markets is not reflected in the current valuation. • MEMC Electronic Materials, Inc. (WFR) - WFR engages in the development, manufacture, and sale of silicon wafers for the semiconductor industry worldwide. We believe the pullback in share price created a unique opportunity to buy one of the world’s premier solar energy companies. • Ceradyne, Inc. (CRDN) - CRDN engages in the development, manufacture, and marketing of technical ceramic products, ceramic powders, and components for defense, industrial, automotive/diesel, and commercial applications. CRDN grows earnings through their lightweight body armor business. • Janus Capital Group, Inc. (JNS) - JNS is the cheapest in the asset manager space but faced fundamental headwinds due to continuing fund underperformance and outflows. However, recent improved performance at subsidiary INTECH and the recent $1.3bn mandate should help lessen the outflows. The management appears enthusiastic about INTECH’s outlook, citing increased interest among clients, prospects and consultants. Sales: • Jack In The Box, Inc. (JACK) - We exited our investment in JACK as we believe there is limited stock price upside from the current trading range given commodity headwinds, the chain’s high exposure to California and Texas, and significant earnings volatility related to refranchising. • Cal Dive International, Inc. (DVR) – DVR, a marine contracting company, provides manned diving, pipelay and pipe burial, platform installation, and platform salvage services to the offshore oil and natural gas industry. Valuation was cheap for this stock but the lack of any meaningful developments during the company’s peak operating season caused us to exit our position. • Meridian Bioscience, Inc. (VIVO) – VIVO, a life science company, engages in the development, manufacture, distribution, and sale of diagnostic test kits primarily for gastrointestinal, food borne, viral, respiratory, and parasitic infectious diseases. We purchased VIVO because we see a secular trend in the specific areas in which the Company’s diagnostic tests cater. We sold VIVO because we were concerned about the Company’s ability to convert customers to their new C. difficile product and we felt this was not reflected in the consensus estimates. • Briggs & Stratton Corp. (BGG) - BGG designs, manufactures, markets, and services air cooled gasoline engines for outdoor power equipment worldwide. BGG was added because we thought the Company was going to be successful in their vertical integration strategy.However, BGG’s exposure to the housing industry caused us to exit our position. • Winnebago Industries, Inc. (WGO) – We exited the name due to our belief that sluggish trends in the industry would persist for some time given the macro environment, weak housing, and higher fuel prices. 9 Outlook: We feel a recession in the U.S. is possible as GDP growth will be difficult without employment gains and with decreases in both private consumption and government spending. Just look at the statistics: first half 2011 GDP averaged less than 1%, unemployment is at 9.1%, and weekly jobless claims have a 4-week average of 417,000 implying continued softness in the jobs market. However, given the corporate cost cutting initiatives that have been implemented, if a recession does occur, the peak-to-trough drop in profits may not be as severe as the downturn in 2008. We want to thank you for your investment and we look forward to serving you. Eugene Profit CEO Profit Investment Management Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Funds website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 10 THE PROFIT FUND Comparison of the Change in Value of a $10,000 Investment in The Profit Fund and the Standard & Poor’s 500 Index (Unaudited) Average Annual Total Returns(a) (for periods ended September 30, 2011) 1 Year 5 Years 10 Years The Profit Fund -3.77% -0.39% 3.51% Standard & Poor's 500 Index 1.14% -1.18% 2.82% (a) The total returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. 11 THE PROFIT OPPORTUNITY FUND Comparison of the Change in Value of a $10,000 Investment in The Profit Opportunity Fund and the Russell 2000 Index (Unaudited) Total Return(a) (for the period ended September 30, 2011) Since Inception(b) The Profit Opportunity Fund -22.20% Russell 2000 Index -16.81% (a) The total return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) Represents the period from the commencement of operations (December 20, 2010) through September 30, 2011. 12 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of September 30, 2011 (Unaudited) Top Ten Equity Holdings September 30, 2011 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.8% Exxon Mobil Corp. 4.0% Microsoft Corp. 3.1% United Technologies Corp. 2.8% Coca-Cola Co. (The) 2.8% Visa, Inc. - Class A 2.7% American Express Co. 2.7% EMC Corp. 2.7% Intel Corp. 2.5% McDonald's Corp. 2.3% 13 THE PROFIT OPPORTUNITY FUND The Profit Opportunity Fund Sector Diversification As of September 30, 2011 (Unaudited) Top Ten Equity Holdings September 30, 2011 (Unaudited) Security Description % of Net Assets BE Aerospace, Inc. 3.8% LoopNet, Inc. 3.2% Comtech Telecommunications Corp. 3.1% World Acceptance Corp. 3.1% Oil States International, Inc. 2.9% Take-Two Interactive Software, Inc. 2.9% Forward Air Corp. 2.9% Toro Co. (The) 2.9% Raven Industries, Inc. 2.8% Maidenform Brands, Inc. 2.8% 14 THE PROFIT FUND SCHEDULE OF INVESTMENTS September 30, 2011 Shares Common Stocks — 100.1% Value Consumer Discretionary — 15.2% Hotels, Restaurants & Leisure — 4.0% McDonald's Corp. $ Yum! Brands, Inc. Internet & Catalog Retail — 0.8% Amazon.com, Inc. (a) Media — 0.6% Walt Disney Co. (The) Multiline Retail — 1.9% Target Corp. Specialty Retail — 6.0% Home Depot, Inc. (The) Staples, Inc. Tiffany & Co. Tractor Supply Co. Textiles, Apparel & Luxury Goods — 1.9% NIKE, Inc. - Class B Consumer Staples — 8.7% Beverages — 4.7% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 4.0% Costco Wholesale Corp. Wal-Mart Stores, Inc. Energy — 9.4% Energy Equipment & Services — 0.8% Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 8.6% El Paso Corp. Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp. Plains Exploration & Production Co. (a) Financials — 7.5% Capital Markets — 2.9% Franklin Resources, Inc. Morgan Stanley 15 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 100.1% (Continued) Value Financials — 7.5% (Continued) Consumer Finance — 2.7% American Express Co. $ Insurance — 1.9% AFLAC, Inc. 1 Berkshire Hathaway, Inc. - Class A (a) Health Care — 11.2% Biotechnology — 3.5% Amgen, Inc. Celgene Corp. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies — 1.6% Hologic, Inc. (a) Health Care Providers & Services — 3.3% Aetna, Inc. Express Scripts, Inc. (a) Pharmaceuticals — 2.8% Mylan, Inc. (a) Pfizer, Inc. Industrials — 10.6% Aerospace & Defense — 3.9% Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics — 3.8% FedEx Corp. United Parcel Service, Inc. - Class B Industrial Conglomerates — 1.0% General Electric Co. Road & Rail — 1.9% CSX Corp. Information Technology — 33.6% Communications Equipment — 3.8% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 9.0% Apple, Inc. (a) EMC Corp. (a) Western Digital Corp. (a) 16 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 100.1% (Continued) Value Information Technology — 33.6% (Continued) Internet Software & Services — 3.7% eBay, Inc. (a) $ Google, Inc. - Class A (a) IT Services — 4.9% International Business Machines Corp. Visa, Inc. - Class A Semiconductors & Semiconductor Equipment — 2.5% Intel Corp. Software — 9.7% Adobe Systems, Inc. (a) Citrix Systems, Inc. (a) Microsoft Corp. Oracle Corp. Symantec Corp. (a) Materials — 2.5% Chemicals — 2.5% E. I. du Pont de Nemours and Co. Eastman Chemical Co. Telecommunication Services — 1.4% Diversified Telecommunication Services — 1.4% Verizon Communications, Inc. Total Common Stocks (Cost $9,198,890) $ Shares Money Market Funds — 0.4% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Wells Fargo Advantage Heritage Fund - Institutional Class, 0.04% (b) Total Money Market Funds (Cost $44,339) $ Total Investment Securities at Value — 100.5% (Cost $9,243,229) $ Liabilities in Excess of Other Assets — (0.5%) ) Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of September 30, 2011. See accompanying notes to financial statements. 17 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS September 30, 2011 Shares Common Stocks — 94.4% Value Consumer Discretionary — 15.7% Leisure Equipment & Products — 2.5% Callaway Golf Co. $ Specialty Retail — 4.5% Chico's FAS, Inc. Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods — 8.7% G-III Apparel Group Ltd. (a) Maidenform Brands, Inc. (a) True Religion Apparel, Inc. (a) Vera Bradley, Inc. (a) Consumer Staples — 2.6% Beverages — 2.6% 75 Boston Beer Co., Inc. (The) - Class A (a) Energy — 5.0% Energy Equipment & Services — 2.9% Oil States International, Inc. (a) Oil, Gas & Consumable Fuels — 2.1% Stone Energy Corp. (a) Financials — 10.4% Capital Markets — 5.4% Calamos Asset Management, Inc. - Class A 82 GAMCO Investors, Inc. - Class A Janus Capital Group, Inc. Consumer Finance — 3.1% World Acceptance Corp. (a) Insurance — 1.9% Seabright Holdings, Inc. Health Care — 5.0% Health Care Equipment & Supplies — 4.5% NuVasive, Inc. (a) Syneron Medical Ltd. (a) Health Care Providers & Services — 0.5% Healthways, Inc. (a) 18 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 94.4% (Continued) Value Industrials — 25.8% Aerospace & Defense — 6.1% BE Aerospace, Inc. (a) $ Ceradyne, Inc. (a) Air Freight & Logistics — 2.9% Forward Air Corp. Building Products — 1.9% Insteel Industries, Inc. Commercial Services & Supplies — 2.5% Rollins, Inc. Electrical Equipment — 2.1% 98 Regal-Beloit Corp. Industrial Conglomerates — 2.8% Raven Industries, Inc. Machinery — 2.9% Toro Co. (The) Professional Services — 2.7% Insperity, Inc. Trading Companies & Distributors — 1.9% WESCO International, Inc. (a) Information Technology — 25.8% Communications Equipment — 3.1% Comtech Telecommunications Corp. Electronic Equipment, Instruments & Components — 4.3% Plexus Corp. (a) ScanSource, Inc. (a) Internet Software & Services — 4.6% LoopNet, Inc. (a) RealNetworks, Inc. (a) Semiconductors & Semiconductor Equipment — 8.1% Atmel Corp. (a) Cymer, Inc. (a) MEMC Electronic Materials, Inc. (a) OmniVision Technologies, Inc. (a) 19 THE PROFIT OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 94.4% (Continued) Value Information Technology — 25.8% (Continued) Software — 5.7% Fair Isaac Corp. $ Take-Two Interactive Software, Inc. (a) Materials — 4.1% Metals & Mining — 4.1% Reliance Steel & Aluminum Co. Seabridge Gold, Inc. (a) Total Common Stocks (Cost $252,612) $ Shares Money Market Funds — 1.4% Value Fidelity Institutional Government Portfolio, 0.01% (b) $ Fidelity Institutional Money Market Portfolio, 0.12% (b) Total Money Market Funds (Cost $3,063) $ Total Investment Securities at Value — 95.8% (Cost $255,675) $ Other Assets in Excess of Liabilities — 4.2% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of September 30, 2011. See accompanying notes to financial statements. 20 PROFIT FUNDS INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES September 30, 2011 The Profit Fund The Profit Opportunity Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Receivable for capital shares sold Receivable from Adviser (Note 4) — Dividends receivable 93 Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed — Payable to Adviser (Note 4) — Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income — Accumulated net realized losses from security transactions ) ) Net unrealized appreciation (depreciation) on investments ) Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share $ $ See accompanying notes to financial statements. 21 PROFIT FUNDS INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Year Ended September 30, 2011(a) The Profit Fund The Profit Opportunity Fund INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 4) Accounting services fees (Note 4) Administration fees (Note 4) Transfer agent fees (Note 4) Professional fees Distribution expense (Note 4) Registration fees Insurance expense Trustees’ fees Postage and supplies Custodian and bank service fees Reports to shareholders Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments ) ) REALIZED AND UNREALIZED LOSSES ON INVESTMENTS ) ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) $ ) (a) Except for The Profit Opportunity Fund, which represents the period from the commencement of operations (December 20, 2010) through September 30, 2011. See accompanying notes to financial statements. 22 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended September 30, Year Ended September 30, 2010 FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gains from security transactions Net change in unrealized appreciation
